Citation Nr: 1004293	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of 
$11,773.66.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 administrative 
decision of the Committee on Waivers and Compromises 
(Committee) decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In that decision the RO found that the Veteran's application 
for waiver of compensation overpayment had not been timely 
filed within 180 days of a July  1999 notice of indebtedness 
and the right to request waiver of overpayment in the 
original calculated amount of $11,773.66.  Notably, requests 
for waiver of recovery of other assessed overpayments of 
compensation benefits in the calculated amounts of $2,808 
and $627 are not on appeal to the Board for appellate 
review.

In a decision dated in March 2008, the Board determined that 
a timely application for waiver of the overpayment had been 
filed in response to the July 1999 notice of indebtedness.  
At that time the Board then remanded the matter to the AOJ 
for referral of the matter to the Committee to adjudicate 
the Veteran's application for waiver and for the AOJ to 
issue a supplemental statement of the case (SSOC) if the 
Committee's decision was to be unfavorable.  

Following an unfavorable decision issued by the Committee in 
May 2008, the AOJ continued to deny the Veteran's waiver 
application in a SSOC issued that month; and the matter was 
returned to the Board for further consideration.  In October 
2008, the Board remanded the case to the AOJ for further 
action.

Review of the record indicates that at least part of the 
assessed overpayment in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider the entire 
overpayment in the original calculated amount of $11,773.66, 
because if the Veteran were to be successful in his claim, 
he would recover that part already recouped by VA.


FINDINGS OF FACT

1.  The $11,773.66 indebtedness at issue did not result from 
fraud, misrepresentation, or bad faith on the part of the 
Veteran.

2.  The Veteran was incarcerated for a conviction of felony 
for a period beginning in October 1998; the 61st day of 
incarceration was on a date in December 1998; and the 
Veteran was incarcerated until released in October 2003.

3.  An overpayment in the amount of $11,773.66 was created 
when the Veteran received full disability compensation 
payments at the 100 percent compensation level during his 
felony incarceration for the period beginning on the 61st 
day after incarceration following felony conviction, in 
December 1998, to a date in July 1999.
 
4.  VA was not at fault in the creation of the debt.

5.  The Veteran was at fault in the creation of the debt of 
$11,773.66.

6.  The Veteran would not suffer undue hardship as a result 
of being required to repay a debt in the amount of 
$11,773.66.

7.  Repayment of the overpayment debt in the amount of 
$11,773.66 would not defeat the purpose of the compensation 
benefit.

8.  The Veteran would be unjustly enriched if a waiver of 
debt in the calculated amount of $11,773.66 were granted.

9.  The Veteran did not change his position to his detriment 
in reliance on VA benefits, or relinquish a valuable right, 
or incur a legal obligation because of the continued receipt 
of VA disability compensation payments.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $11,773.66 would not be against equity and 
good conscience, and is not waived.  38 U.S.C.A. §§ 1114, 
5107, 5302, 5313 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 1.962, 1.963, 1.965, 3.660, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the notice and assist law and its implementing regulations 
do not apply in waiver cases because the statutory right to 
request waiver of recovery of indebtedness within Chapter 53 
of Title 38 of the United States Code contains its own 
notice provisions.  See Barger v. Principi, 16 Vet. App. 132 
(2002); see also 38 U.S.C.A. § 5302.

II.  Waiver of Overpayment

The Veteran is seeking a waiver of recovery of an 
overpayment of compensation benefits in the original 
calculated amount of $11,773.66.  The RO has determined that 
an overpayment in the amount of $11,773.66 was created when 
the Veteran received full disability compensation payments 
at the 100 percent compensation level during a felony 
incarceration for the period beginning in December 1998, on 
the 61st day after incarceration following felony 
conviction, to a date in July 1999, when the RO reduced the 
level of compensation benefits retroactively to December 
1998.  The Veteran does not dispute the amount calculated.

VA law precludes waiver of recovery of collection of any 
indebtedness in cases for which any one of the following 
three elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b). For misrepresentation, there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  38 
C.F.R. §§ 1.962(b), 1.965(b).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense." 38 C.F.R. § 1.965(b)(2).  Conduct by a 
claimant undertaken with intent to seek an unfair advantage, 
with knowledge of the likely consequences, and with 
resulting loss to the government is required for a showing 
of bad faith.  Id.; see also Richards v. Brown, 9 Vet. App. 
255, 257- 58 (1996).

As discussed below, the Committee found, and the Board also 
finds, that there is no evidence of fraud, bad faith, or a 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact in conjunction with the 
creation of the overpayment.  Further, the appellant has not 
disagreed with the Committee's determination regarding the 
creation of the overpayment.  The Board concludes that the 
debt was properly created.

In cases for which there is no fraud, misrepresentation, or 
bad faith on the claimant's part with respect to the 
overpayment at issue, waiver of recovery of a debt to VA may 
be granted pursuant to 38 U.S.C.A. § 5302(a) (West 2002).  
In such cases, the Board must determine whether recovery of 
the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  The phrase "Equity and Good 
Conscience" means arriving at a fair decision between the 
obligor and the government.  Id.

In deciding whether collection would be against equity and 
good conscience, the following factors are for 
consideration: 
(1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; 
(2) balancing of faults, weighing fault of debtor 
against VA fault; 

(3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; 
(4) defeat the purpose, whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended; 
(5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  These factors 
are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires 
knowledge that his income or other circumstances which would 
affect his or her entitlement to receive, or the rate of, 
the benefit being paid.  38 C.F.R. § 3.660(a)(1).

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after the 7th of October, 1980, and is rated 
20 percent or more disabled shall be paid the rate of 
compensation payable under 38 C.F.R. §38 U.S.C.A. § 1114(a), 
beginning on the 61st day of incarceration.  38 U.S.C.A. §§ 
1114, 5313; 38 C.F.R. § 3.665.

A review of the file shows that in a July 1996 rating 
decision the RO assigned a 100 percent disability rating for 
posttraumatic stress disorder effective from October 1995.  
The Veteran was convicted of a felony and sentenced on a 
date in October 1998, but he had already been subject to 
pre-sentence in-custody confinement at a detention center 
prior to that date.  

Thus, incarceration for conviction of a felony began on the 
date of conviction in October 1998.  The Veteran was later 
transferred to a state corrections department facility in 
December 1998 for the remainder of his incarceration ending 
in October 2003.  Following commencement of the 
incarceration for a felony in October 1998, the 61st day of 
incarceration was on a date in December 1998; and the 
Veteran was incarcerated until October 2003 when he was 
released.

An overpayment in the amount of $11,773.66 was created when 
the Veteran received full disability compensation payments 
at the 100 percent compensation level during his felony 
incarceration for the period beginning from a date in 
December 1998, the 61st day after incarceration, until a 
date in July 1999 when the RO reduced the level of 
compensation benefits to account for the incarceration, 
retroactive to December 1998.  

The overpayment at issue resulted from the retroactive 
reduction and adjustment of the appellant's compensation 
benefits, after the RO learned that the Veteran had failed 
to report, in a timely manner, that he was incarcerated for 
a felony.  The RO discovered this information.

The Veteran has not challenged the amount of overpayment 
created; therefore, this decision is limited to the issue of 
entitlement to waiver of the assessed overpayment.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. 
§ 1.911(c)(1) (2009).  The Committee found that the 
indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the Veteran.  
The Board also finds that the $11,773.66 indebtedness at 
issue did not result from fraud, misrepresentation, or bad 
faith on the part of the Veteran.  

Notably, however, the record does reflect that when in April 
1999 the Veteran's wife was first asked of the location of 
the Veteran in connection with VA examinations he missed, 
she stated that he was at his parent's home in New Jersey.  
Soon thereafter that month, she notified the RO of the 
Veteran's incarceration.

Turning to the elements of equity and good conscience, in 
this case, the Board finds that the Veteran was at fault in 
the creation of the debt.  The Veteran was incarcerated for 
a felony for the period beginning in October 1998.  The 61st 
day of incarceration was in December 1998.  A valid 
overpayment in the amount of $11,773.66 was created when the 
Veteran received disability compensation payments at the 
full 100 percent rate when he was incarcerated for a felony 
for the period from the 61st day of incarceration in December 
1998 until the date in July 1999 when VA reduced payments 
due to the overpayment.  At the time of incarceration, and 
during incarceration, the Veteran failed to notify VA of a 
change of address or change of status that would affect his 
payments.  

In part, the Veteran has argued that he had no notice of the 
overpayment in the months following December 1998 before 
receiving notice in July 1999 of the overpayment.  However, 
prior to his incarceration for a felony, VA sent a notice 
letter to the Veteran in August 1996 that clearly provided 
notice of his duty to report any change in status that may 
affect the level of compensation payment, and of the 
potential for the creation of an overpayment if he did not 
so report, and of the requirement to repay any overpayment.  

The notice letter included a copy of VA Form 21-8764, 
Disability Award Attachment Important Information.  On that 
form, under the section covering conditions that affect the 
right to payments, VA notified the Veteran that "benefits 
will be reduced upon incarceration in a Federal, State or 
local penal institution in excess of 60 days for conviction 
of a felony."  

VA was not at fault in the creation of the debt.  VA 
corresponded with the Veteran at his last known address.  It 
was VA action that discovered the Veteran's changed address 
and incarceration.

The Veteran would not suffer undue hardship as a result of 
being required to repay a debt in the amount of $11,773.66.  
Any amount still owed is substantially less than the 
calculated amount of $11,773.66 because of the amortized 
recoupment of this original amount by VA over the years 
since 1999.  Although the Veteran's spouse submitted a 
Financial Status Report, VA Form 20-5655 in April 1999, that 
information is over ten years old and there is no updated 
financial information to show whether or not currently, the 
Veteran would suffer an undue hardship if required to repay.  
For this reason, in January 2009 the RO requested the 
Veteran to complete and return a Financial Status Report; 
however, the record reflects that the Veteran did not return 
the requested form, and there is no current information on 
file otherwise as would be contained in such report.  From 
these actions the Board cannot infer that there is an undue 
hardship as a result of the Veteran being required to repay.   

Repayment of the overpayment debt in the amount of 
$11,773.66 would not defeat the purpose of the compensation 
benefit.  While the Veteran was incarcerated for a felony, 
which was for the entire period the overpayment was created 
from 1998 to 1999, there was no need for disability 
compensation to offset disability or employment-related 
impairments because, due to incarceration, the Veteran was 
not able to work or seek employment.  This is precisely the 
purpose of the reduction of payment of disability 
compensation from the 61st day of incarceration.

The Veteran would be unjustly enriched if a waiver of debt 
in the calculated amount of $11,773.66 were granted.  Waiver 
of the overpayment debt in this case would result in the 
Veteran receiving considerable benefits to which he was not 
entitled.

The Board finds that the Veteran did not change his position 
to his detriment in reliance on VA benefits, or relinquish a 
valuable right, or incur a legal obligation because of the 
continued receipt of disability compensation payments. There 
is no evidence to this effect, including no evidence that 
any debts the Veteran may have incurred were because of the 
continued receipt of disability compensation payments over 
several months during his incarceration in 1998 and 1999.

For these reasons, the Board finds that recovery of 
indebtedness to VA in the amount of $11,773.66 due to an 
overpayment of disability compensation benefits would not be 
against equity and good conscience.  A preponderance of the 
evidence is against the claim for waiver of the assessed 
overpayment in the amount of $11,773.66.  Therefore, waiver 
of overpayment in the amount of $11,773.66 must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Waiver of recovery of an overpayment of disability 
compensation benefits in the calculated amount of $11,773.66 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


